Title: [Diary entry: 26 February 1785]
From: Washington, George
To: 

Saturday 26th. Mercury at 33 in the Morning, 38 at Noon and 37 at Night. Wind at No. West all day and at times pretty fresh—more or less cloudy and in the evening lowering. The ground was hard froze this morning. Finished laying out my Serpentine Roads. Dug most of the holes where the trees by the side of them are to stand and planted some of the Maple which were dug yesterday and some of the Aspan which had been brought here on Wednesday last.